295 S.W.3d 874 (2009)
George BUTLER, Jr., Employee/Appellant,
v.
MCKNIGHT PLACE PARTNERSHIP, Employer/Respondent and
Division of Employment Security, Respondent.
No. ED 92224.
Missouri Court of Appeals, Eastern District, Division Two.
October 27, 2009.
George Butler, Jr., St. Louis, MO, pro se.
McKnight Place Partnership, St. Louis, MO, pro se.
Ninion S. Riley, Division of Employment Security, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J, ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
George Butler, Jr. appeals from the Labor and Industrial Relations Commission's (Commission) decision finding that he was disqualified for unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission's decision is supported by competent and substantial evidence. Section 288.210 RSMo 2006. An extended opinion would have no precedential value. We have, however, provided a memorandum *875 setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).